***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
            ROBERT P. IVES v. COMMISSIONER
                 OF MOTOR VEHICLES
                       (AC 41282)
                       Sheldon, Elgo and Lavery, Js.*

                                   Syllabus

The plaintiff appealed to the trial court from a decision by the defendant
    commissioner of motor vehicles suspending the plaintiff’s operator’s
    license, pursuant to statute ([Rev. to 2015] § 14-227b), for a period of
    forty-five days and requiring the installation of an ignition interlock
    device in his motor vehicle for six months. The plaintiff claimed, inter
    alia, that the trial court erred in concluding that blood test results need
    not satisfy the conditions for admissibility and competence set forth by
    statute (§ 14-227a [k]) to be admissible in an administrative license
    suspension hearing. The plaintiff claimed that the trial court improperly
    interpreted a 2009 amendment to § 14-227b (j) as changing the require-
    ments for the admissibility of chemical evidence at an administrative
    hearing, and that because he did not suffer and was not alleged to have
    suffered a physical injury in an accident as required by § 14-227a (k),
    his blood sample was improperly obtained. Held:
1. The trial court properly determined that the blood test derived from the
    plaintiff’s blood sample satisfied the conditions for admissibility in the
    underlying administrative hearing before the defendant; although § 14-
    227b (j), which applies to administrative proceedings, and § 14-227a (k),
    which applies to criminal proceedings, plainly and unambiguously set
    forth certain factual preconditions that must be satisfied in order for
    those sections to be applicable to their respective proceedings, § 14-
    227b (j) sets forth an additional precondition not contained in the crimi-
    nal statute, which was added by the 2009 amendment, that applies when
    a police officer otherwise determines that an operator of a motor vehicle
    requires treatment or observation at a hospital and which appears to
    create a conflict between the administrative statute and the criminal
    statute as to whether the blood test results derived from a blood sample
    taken from an operator may be admitted in a subsequent license suspen-
    sion hearing when the operator has neither suffered, nor is alleged
    to have suffered a physical injury, and, thus, because the plain and
    unambiguous language of both statutes, when construed together, yields
    an unworkable result, it was necessary to look to the legislative history
    of the 2009 amendment for guidance, which demonstrated that its pur-
    pose was to extend the factual circumstances in which blood test results
    derived from blood samples are admissible in administrative proceedings
    under § 14-227b (j) to include accident situations where an operator of
    a motor vehicle, regardless of a physical injury or alleged physical injury,
    is determined by a police officer to require treatment or observation at
    a hospital; accordingly, the plaintiff’s proposed reading of § 14-227b (j)
    to require either that an operator suffer or be alleged to have suffered
    a physical injury before his blood can be taken at a hospital would be
    inconsistent with the purpose underlying the 2009 amendment to § 14-
    227b (j) and render that section, as amended, inoperative, and construing
    § 14-227b (j) and § 14-227a (k) as being applicable to distinct factual
    circumstances was consistent with our case law discussing the legisla-
    tive scheme underlying both statutes, and under the circumstances here,
    where the plaintiff was involved in an accident as a result of operating
    a motor vehicle while intoxicated and the police officer at the scene
    determined that the plaintiff, in light of his behavior following the acci-
    dent, required either treatment or observation at a hospital, where a
    blood sample was taken for the purpose of diagnosing or treating him,
    the conditions for the admissibility of the blood test were satisfied.
2. The plaintiff’s claim that permitting the introduction of the blood test
    results absent satisfaction of the admissibility conditions set forth in
    § 14-227a (k) was unconstitutional was not reviewable, the plaintiff
    having failed to raise that claim in the administrative hearing; moreover,
    the claim was not reviewable under State v. Golding (213 Conn. 233),
    the plaintiff having failed to raise a specific claim of constitutional defi-
   ciency.
      Argued February 13—officially released September 10, 2019

                         Procedural History

  Appeal from the decision of the defendant suspending
the plaintiff’s license to operate a motor vehicle and
requiring the installation of an ignition interlock device
on the plaintiff’s vehicle, brought to the Superior Court
in the judicial district of New Britain and tried to the
court, Gleeson, J.; judgment dismissing the appeal;
thereafter, the court denied the plaintiff’s motion to
reargue or for reconsideration, and the plaintiff
appealed to this court. Affirmed.
  Christopher Thompson, with whom was Gregory
Thompson, for the appellant (plaintiff).
   Christine Jean-Louis, assistant attorney general,
with whom, on the brief, was George Jepson, former
attorney general, for the appellee (defendant).
                           Opinion

   ELGO, J. The plaintiff, Robert P. Ives, appeals from
the judgment of the trial court rendered in favor of the
defendant, the Commissioner of Motor Vehicles (com-
missioner), dismissing his appeal from the decision of
the commissioner to suspend his motor vehicle opera-
tor’s license, pursuant to General Statutes (Rev. to 2015)
§ 14-227b,1 for forty-five days and to require that he
install and maintain an ignition interlock device in his
motor vehicle for six months.2 On appeal, the plaintiff
claims that (1) the court erred in concluding that, in
light of a 2009 amendment to § 14-227b (j), blood test
results need not satisfy the conditions for admissibility
and competence set forth in General Statutes § 14-227a
(k) to be admissible in an administrative license suspen-
sion hearing, and (2) the introduction of blood test
results derived from his blood sample without satisfying
the admissibility conditions set forth in § 14-227a (k)
is unconstitutional. We affirm the judgment of the
trial court.
   The following facts, as set forth in the trial court’s
order rendering a judgment of dismissal, and procedural
history are relevant to our resolution of this appeal.
‘‘On April 4, 2016, at about 8:30 p.m., the Southington
Police Department responded to a complaint about a
motor vehicle in a ditch. The complainant had reported
that the operator of the vehicle smelled of alcohol.
Officer [Ryan] Lair found the plaintiff’s vehicle off of
the roadway in a ditch near a damaged guardrail. He
observed the plaintiff to be unsteady on his feet and
saw him fall to the ground, losing a sneaker in the
process. The plaintiff did not replace his sneaker upon
standing and gave Officer Lair a blank stare. As the
plaintiff was having trouble standing up on his own,
Officer Lair assisted the plaintiff so that he would not
fall again. During their conversation, the plaintiff’s
speech was slurred and mumbling. Officer Lair
observed that the plaintiff’s eyes were glassy and blood-
shot and he smelled the odor of alcohol on [the] plain-
tiff’s breath. In plain view in [the] plaintiff’s vehicle was
an almost empty 375 [milliliter] Jägermeister bottle as
well as several unopened [twelve ounce] beers. [The]
[p]laintiff stated that ‘he drank way too much tonight’
and admitted to driving.
  ‘‘[The] [p]laintiff’s belligerence with the paramedics
who arrived to examine him was witnessed by fire
department personnel. The paramedics and fire person-
nel informed Officer Lair that the plaintiff ‘appeared
and smelled as if he was intoxicated.’ [The] [p]laintiff
was taken to a parking lot so that standard field sobriety
tests could be administered by Lair and Officer [Jona-
than] Lopa, but while there [the] plaintiff appeared to
be dazed and continued to slur his speech and mumble.
[The] [p]laintiff denied that he was a diabetic, but a
blood sugar test administered by a paramedic resulted
in a ‘borderline’ number. [The] [p]laintiff at some point
returned himself to the police cruiser and closed the
door. When asked by Officer Lopa whether he had taken
anything that night, [the] plaintiff became upset and
agitated, exited the police cruiser, and physically
assaulted Lopa. The officers then took the plaintiff
down to the ground, which resulted in a small cut to
[the] plaintiff’s chin, as well as damage to the cruiser.
As [the] plaintiff appeared to be incapacitated and blank
faced, he was placed in the ambulance, whereupon
he licked the female paramedic. [The] [p]laintiff was
transported to Bradley Memorial Hospital for evalua-
tion. Upon arrival, [the] plaintiff struck a male para-
medic in the chest with his fist, after which both of
his arms were handcuffed to his hospital bed. [The]
[o]fficers learned that [the] plaintiff had struck both
paramedics during the transport, one of whom had to sit
on the plaintiff to control him. Hospital records indicate
that [the] plaintiff was admitted because of [an] ‘altered
mental status,’ and [the] plaintiff’s violent and bizarre
behavior continued while hospitalized. [The] [p]laintiff
tried to bite a nurse technician, and repeatedly tried to
bite his handcuffs off and to bite his IV line. [The]
[p]laintiff intermittently displayed a confused affect,
repeatedly swore at police and hospital staff, and made
obscene suggestions and lascivious displays. Officer
Lair was informed by Dr. Richard Steinmark that [the]
plaintiff’s blood would be drawn by medical staff in the
course of their normal medical duties. [The] [p]laintiff’s
blood was so drawn and he was given medical treatment
by hospital staff before being discharged.
   ‘‘On April 28, 2016, Officer Lair sought and obtained
a search and seizure warrant for [the] plaintiff’s medical
records, including toxicology results. Said toxicology
results revealed a blood alcohol level that converted to
0.31, more than three times the legal limit. [The] [p]lain-
tiff was arrested by warrant on May 27, 2016, for
operating under the influence.’’ Subsequently, the com-
missioner issued a notice advising the plaintiff of the
proposed suspension of his license. On July 7, 2016, an
administrative hearing was held at the Department of
Motor Vehicles (department) to determine whether the
plaintiff’s license should be suspended pursuant to § 14-
227b. At the hearing, Officer Lair testified to the con-
tents of his police report detailing the events of the
night of April 4, 2016. On the basis of the evidence
presented at the hearing, the commissioner found that
(1) Officer Lair had probable cause to arrest the plaintiff
for operating a motor vehicle while under the influence
of intoxicating liquor or drug or both, (2) the plaintiff
was placed under arrest, (3) the plaintiff submitted to
the test or analysis and the results indicated an elevated
blood alcohol content, and (4) the plaintiff was
operating the motor vehicle. Accordingly, the commis-
sioner ordered the suspension of the plaintiff’s license
and required that an ignition interlock device be
installed and maintained in the plaintiff’s vehicle.
   On July 14, 2016, the plaintiff commenced an appeal
of the commissioner’s decision to the Superior Court. In
his appeal, the plaintiff challenged the commissioner’s
findings that there was probable cause for his arrest
for operating while under the influence and that he was
operating a motor vehicle at that time. The plaintiff
subsequently filed an amended complaint challenging
the admissibility of the blood test results derived from
the blood sample taken from him at the hospital under
§ 14-227b (j). On November 7, 2016, the defendant filed
a request for remand and stay of appeal, in which he
requested that the case be remanded to the department
for further proceedings to determine whether the plain-
tiff’s blood sample was obtained in accordance with
the conditions for admissibility set forth in § 14-227a
(k), pursuant to § 14-227b (j) (5). The court subse-
quently remanded the case to the department and
retained jurisdiction pending the disposition of the case
on remand. Among the facts supported by the evidence
at the remand hearing and found by the commissioner
to have been proven were that, in the opinion of Officer
Lair, the plaintiff’s postaccident behavior warranted fur-
ther evaluation and treatment, and, thus, required that
he be transported to the hospital for that purpose. After
hearing arguments from the parties as to the admissibil-
ity of the blood test results derived from the plaintiff’s
blood sample, the commissioner again ordered the sus-
pension of the plaintiff’s license, concluding that Officer
Lair’s ‘‘actions in requiring [the plaintiff] to be in need
of treatment or observation at the hospital [were] con-
sistent’’ with the requirements set forth in § 14-227b (j),
and that ‘‘the results of the blood sample were obtained
by proper application for and issuance of a search and
seizure warrant’’ pursuant to § 14-227a (k).
   The plaintiff again appealed the commissioner’s deci-
sion to the Superior Court, arguing that the blood test
was inadmissible because the blood sample was not
taken in accordance with § 14-227a (k), as required by
§ 14-227b (j) (5). Specifically, the plaintiff argued that
‘‘he had not suffered or allegedly suffered a physical
injury in the accident, nor was the sample taken for
the purpose of diagnosis or treatment of such an injury.’’
The court rejected the plaintiff’s argument, concluding
that § 14-227a (k) governs the admissibility of chemical
analyses of blood samples in criminal proceedings, ‘‘but
is not applicable in the same way to administrative
hearings’’ such as the one in the present case. The court
then looked to the language of § 14-227b (j), which
governs administrative proceedings, and concluded
that ‘‘the language of § 14-227b (j) in question is plain
and unambiguous,’’ and that ‘‘there was substantial evi-
dence in the record to support the [commissioner’s]
finding that [Officer Lair’s] determination that the plain-
tiff’s postaccident behavior necessitated further evalua-
tion at a hospital was warranted.’’ Accordingly, the
court affirmed the commissioner’s decision and dis-
missed the plaintiff’s appeal. This appeal followed.
                             I
    The focus of the plaintiff’s first claim on appeal is
the trial court’s purportedly erroneous interpretation
of § 14-227b (j), the administrative statute, and its rela-
tion to § 14-227a (k), the criminal statute. The plaintiff
claims that the court erred in interpreting the 2009
amendment to § 14-227b (j) as changing the require-
ments for the admissibility of chemical evidence at an
administrative hearing. Notwithstanding that amend-
ment, the plaintiff argues that because he did not suffer
and was not alleged to have suffered a physical injury
in an accident as required by § 14-227a (k), his blood
sample was improperly obtained and, thus, any
resulting blood test was inadmissible in the hearing
before the department. In response, the commissioner
argues that the references to suffering or allegedly suf-
fering a physical injury in § 14-227a (k) are factual pre-
conditions applicable to criminal proceedings and the
admissibility of blood test results in those proceedings.
As such, the commissioner contends that these precon-
ditions do not apply to § 14-227b (j), which sets forth
its own distinct preconditions for the admissibility of
blood test results in administrative proceedings.
   We begin by setting forth the appropriate standard
of review. ‘‘[J]udicial review of the commissioner’s
action is governed by the Uniform Administrative Pro-
cedure Act [(UAPA), General Statutes §§ 4-166 through
4-189], and the scope of that review is very restricted.
. . . [R]eview of an administrative agency decision
requires a court to determine whether there is substan-
tial evidence in the administrative record to support
the agency’s findings of basic fact and whether the
conclusions drawn from those facts are reasonable.
. . . Neither this court nor the trial court may retry the
case or substitute its own judgment for that of the
administrative agency on the weight of the evidence or
questions of fact. . . . Our ultimate duty is to deter-
mine, in view of all of the evidence, whether the agency,
in issuing its order, acted unreasonably, arbitrarily, ille-
gally or in abuse of its discretion. . . .
  ‘‘A reviewing court, however, is not required to defer
to an improper application of the law. . . . It is the
function of the courts to expound and apply governing
principles of law. . . . We previously have recognized
that the construction and interpretation of a statute is a
question of law for the courts, where the administrative
decision is not entitled to special deference . . . .
Questions of law [invoke] a broader standard of review
than is ordinarily involved in deciding whether, in light
of the evidence, the agency has acted unreasonably,
arbitrarily, illegally or in abuse of its discretion. . . .
Because this case forces us to examine a question of
law, namely, [statutory] construction and interpretation
. . . our review is de novo. . . . We are also compelled
to conduct a de novo review because the issue of statu-
tory construction before this court has not yet been
subjected to judicial scrutiny.’’ (Citation omitted; inter-
nal quotation marks omitted.) Jim’s Auto Body v. Com-
missioner of Motor Vehicles, 285 Conn. 794, 803–804,
942 A.2d 305 (2008).
   ‘‘[W]hen construing a statute, [o]ur fundamental
objective is to ascertain and give effect to the apparent
intent of the legislature. . . . In other words, we seek
to determine, in a reasoned manner, the meaning of the
statutory language as applied to the facts of [the] case
. . . . In seeking to determine that meaning, General
Statutes § 1–2z directs us first to consider the text of
the statute itself and its relationship to other statutes.
If, after examining such text and considering such rela-
tionship, the meaning of such text is plain and unambig-
uous and does not yield absurd or unworkable results,
extratextual evidence of the meaning of the statute shall
not be considered. . . . When a statute is not plain and
unambiguous, we also look for interpretive guidance
to the legislative history and circumstances surrounding
its enactment, to the legislative policy it was designed to
implement, and to its relationship to existing legislation
and common law principles governing the same general
subject matter . . . .’’ (Footnote omitted; internal quo-
tation marks omitted.) Winsor v. Commissioner of
Motor Vehicles, 101 Conn. App. 674, 680–81, 922 A.2d
330 (2007).
    ‘‘It also is well established that, [i]n cases in which
more than one [statutory provision] is involved, we
presume that the legislature intended [those provisions]
to be read together to create a harmonious body of law
. . . and we construe the [provisions], if possible, to
avoid conflict between them.’’ (Internal quotation
marks omitted.) State v. Victor O., 320 Conn. 239, 248–
49, 128 A.3d 940 (2016); see also Winsor v. Commis-
sioner of Motor Vehicles, supra, 101 Conn. App. 681
(‘‘[T]he legislature is always presumed to have created
a harmonious and consistent body of law . . . . [T]his
tenet of statutory construction . . . requires [this
court] to read statutes together when they relate to the
same subject matter . . . . Accordingly, [i]n determin-
ing the meaning of a statute . . . we look not only at
the provision at issue, but also to the broader statutory
scheme to ensure the coherency of our construction.’’
[Internal quotation marks omitted.]).
  We begin our analysis by examining the relevant sub-
sections of §§ 14-227b and 14-227a. Section 14-227b (a)
provides in relevant part that ‘‘[a]ny person who oper-
ates a motor vehicle in this state shall be deemed to
have given such person’s consent to a chemical analysis
of such person’s blood, breath or urine . . . .’’ Section
14-227b (j) further provides in relevant part that ‘‘[n]ot-
withstanding the provisions of subsections (b) to (i),
inclusive, of this section, any police officer who obtains
the results of a chemical analysis of a blood sample
taken from or a urine sample provided by an operator
of a motor vehicle who was involved in an accident
and suffered or allegedly suffered physical injury in
such accident, or who was otherwise deemed by a police
officer to require treatment or observation at a hospi-
tal, shall notify the Commissioner of Motor Vehicles
and submit to the commissioner a written report if such
results indicate that such person had an elevated blood
alcohol content, and if such person was arrested for
violation of section 14-227a . . . . The commissioner
may, after notice and an opportunity for hearing . . .
suspend the motor vehicle operator’s license . . . of
such person for the appropriate period of time . . .
and require such person to install and maintain an igni-
tion interlock device for the appropriate period of time
. . . . Each hearing conducted under this subsection
shall be limited to a determination of the following
issues: (1) [w]hether the police officer had probable
cause to arrest the person for operating a motor vehicle
while under the influence of intoxicating liquor or drug
or both; (2) whether such person was placed under
arrest; (3) whether such person was operating the
motor vehicle; (4) whether the results of the analysis
of the blood or urine of such person indicate that such
person had an elevated blood alcohol content; and (5)
in the event that a blood sample was taken, whether
the blood sample was obtained in accordance with con-
ditions for admissibility and competence as evidence
as set forth in subsection (k) of section 14-227a.’’
(Emphases added.)
    Section §14-227a (k) provides in relevant part that
‘‘[n]otwithstanding the provisions of subsection (b) of
this section, evidence respecting the amount of alcohol
or drug in the blood or urine of an operator of a motor
vehicle involved in an accident who has suffered or
allegedly suffered physical injury in such accident,
which evidence is derived from a chemical analysis of
a blood sample taken from or a urine sample provided
by such person after such accident at the scene of the
accident, while en route to a hospital or at a hospital,
shall be competent evidence to establish probable cause
for the arrest by warrant of such person for a violation
of subsection (a) of this section and shall be admissible
and competent in any subsequent prosecution thereof
if: (1) [t]he blood sample was taken or the urine sample
was provided for the diagnosis and treatment of such
injury; (2) if a blood sample was taken, the blood
sample was taken in accordance with the regulations
adopted under subsection (d) of this section; (3) a
police officer has demonstrated to the satisfaction of
a judge of the Superior Court that such officer has
reason to believe that such person was operating a
motor vehicle while under the influence of intoxicating
liquor or drug or both and that the chemical analysis
of such blood or urine sample constitutes evidence of
the commission of the offense of operating a motor
vehicle while under the influence of intoxicating liquor
or drug or both in violation of subsection (a) of this
section; and (4) such judge has issued a search warrant
in accordance with section 54-33a authorizing the sei-
zure of the chemical analysis of such blood or urine
sample. . . .’’ (Emphases added.)
   There is no ambiguity in the application of § 14-227b
to administrative proceedings and § 14-227a to criminal
proceedings. Moreover, both §§ 14-227b (j) and 14-227a
(k) plainly and unambiguously set forth certain factual
preconditions that must be satisfied in order for those
sections to be applicable to their respective proceed-
ings. Section 14-227b (j), however, sets forth an addi-
tional precondition not contained in the criminal statute
that applies when a police officer otherwise determines
that an operator of a motor vehicle requires treatment
or observation at a hospital. This precondition, which
was added by the 2009 amendment to § 14-227b, appears
to create a conflict between the administrative statute
and the criminal statute as to whether the blood test
results derived from a blood sample taken from an
operator may be admitted in a subsequent license sus-
pension hearing when that operator has neither suf-
fered, nor is alleged to have suffered, a physical injury.
In light of this apparent conflict, the plaintiff argues
that the commissioner’s admission of the blood test
results absent a determination of whether the operator
suffered or allegedly suffered a physical injury ‘‘contra-
venes an essential premise of chemical testing under
§ 14-227a (k).’’ In other words, the plaintiff argues that
because one of the conditions that must be met under
§ 14-227a (k) references diagnosis or treatment of an
injury, and because the plaintiff did not suffer nor was
alleged to have suffered a physical injury, the conditions
for the admissibility of the blood test derived from his
blood sample were not satisfied in accordance with the
criminal statute, as required by § 14-227b (j) (5).
   The plaintiff’s interpretation of the relationship
between the two statutes would lead to an unworkable
result. See Canton v. Cadle Properties of Connecticut,
Inc., 188 Conn. App. 36, 47, 204 A.3d 62 (2019) (literal
adherence to plain and unambiguous text of statute
unworkable where such an interpretation of statute
relieving tenants of obligation to pay utility expenses
and placing burden on receiver appointed under Gen-
eral Statutes § 12-163a would ‘‘likely lead to consider-
ably less money to satisfy the amount owed in unpaid
property taxes and, where necessary, the fees and costs
of the receiver, thereby defeating the primary purpose
of the receivership’’). An interpretation of the adminis-
trative statute as requiring that an operator suffer or
allegedly suffer a physical injury on the basis of its
reference to the criminal statute, when its language
plainly and unambiguously dictates its application oth-
erwise, would eliminate any operative distinction in
the application of either statute. In addition, such an
interpretation would be inconsistent with this court’s
recognition that the legislative scheme of §§ 14-227a
and 14-227b establishes distinct types of proceedings.
State v. Gracia, 51 Conn. App. 4, 10, 719 A.2d 1196
(1998) (‘‘We have previously recognized . . . that [t]he
legislative scheme [of §§ 14-227a and 14-227b] estab-
lishes two separate and distinct proceedings. The
administrative suspension of an operator’s license is
under the jurisdiction of the department of motor vehi-
cles and the prosecution of the underlying offense of
driving while intoxicated falls within the jurisdiction of
the criminal justice system.’’ [Emphasis added; internal
quotation marks omitted.]).
   Because we have determined that the plain and unam-
biguous language of §§ 14-227b (j) and 14-227a (k),
when construed together, ‘‘yields an unworkable result,
we may look for interpretive guidance to extratextual
evidence, such as the legislative history . . . .’’ Canton
v. Cadle Properties of Connecticut, Inc., supra, 188
Conn. App. 47. In order to provide clarity on the relation-
ship between the two statutes, we examine the legisla-
tive history behind the 2009 amendment to § 14-227b
(j). See Middlebury v. Dept. of Environmental Protec-
tion, 283 Conn. 156, 174, 927 A.2d 793 (2007) (‘‘[t]o
determine whether the legislature enacted a statutory
amendment with the intent to clarify existing legisla-
tion, we look to various factors, including, but not lim-
ited to (1) the amendatory language . . . (2) the decla-
ration of intent, if any, contained in the public act . . .
(3) the legislative history . . . and (4) the circum-
stances surrounding the enactment of the amendment,
such as, whether it was enacted in direct response to
a judicial decision that the legislature deemed incorrect
. . . or passed to resolve a controversy engendered by
statutory ambiguity . . . .’’ [citations omitted; internal
quotation marks omitted]).
   Number 09-187, § 63 of the 2009 Public Acts (P.A. 09-
187) made several revisions to General Statutes (Rev.
to 2009) § 14-227b, which included adding to then sub-
section (k) the additional precondition in which a police
officer has otherwise determined that an operator of a
motor vehicle requires treatment or observation at a
hospital. In regard to this revision, the summary for
P.A. 09-187 provides that the act ‘‘expands the circum-
stances under which blood test results from someone
taken to a hospital can be used under the administra-
tive . . . process.’’ (Emphases added.) That summary
further describes the act as expanding ‘‘the circum-
stances under which blood test results can be used to
include situations where the police officer determines
that the person requires treatment or observation at a
hospital, even if an injury is not apparent.’’ (Emphasis
added.) This description confirms that the purpose of
the 2009 amendment was to extend the factual circum-
stances in which blood test results derived from blood
samples are admissible in administrative proceedings
under § 14-227b (j) to include accident situations where
an operator of a motor vehicle, regardless of a physical
injury or alleged physical injury, is determined by a
police officer to require treatment or observation at
a hospital.
   On the basis of the foregoing, we disagree with the
plaintiff’s proposed reading of § 14-227b (j) to require
either that an operator suffer or be alleged to have
suffered a physical injury before his blood can be taken
at a hospital. Our adoption of that reading would be
inconsistent with the purpose underlying the 2009
amendment to § 14-227b (j) and render that subsection,
as amended, inoperative. See Middlebury v. Dept. of
Environmental Protection, supra, 283 Conn. 173–74
(‘‘An amendment which in effect construes and clarifies
a prior statute must be accepted as the legislative decla-
ration of the meaning of the original act. . . . Because
of the legislature’s plenary authority to define the scope
of administrative appeals . . . we have been especially
deferential to statutory changes when the new statute
may be characterized as clarifying the administrative
law.’’ [Citation omitted; internal quotation marks omit-
ted.]). The 2009 amendment reinforces the notion that
distinct factual preconditions were necessary for the
application of §§ 14-227b (j) and 14-227a (k), respec-
tively. Reading the amended subsection as simply reiter-
ating the physical injury or alleged physical injury
requirement would effectively make the new language
added by the amendment meaningless and imparts no
real distinction between the administrative statute and
the criminal statute. ‘‘It is a cardinal maxim of statutory
interpretation that statutes shall not be construed to
render any sentence, clause, or phrase superfluous or
meaningless.’’ (Internal quotation marks omitted.) Allen
v. Commissioner of Revenue Services, 324 Conn. 292,
309, 152 A.3d 488 (2016), cert. denied,       U.S. , 137
S. Ct. 2217, 198 L. Ed. 2d 659 (2017).
   Moreover, as previously discussed, construing § 14-
227b (j) and 14-227a (k) as being applicable to distinct
factual circumstances is consistent with our case law
discussing the legislative scheme underlying both of
those statutes. See State v. Gracia, supra, 51 Conn.
App. 10. Although both subsections of those statutes
relate to the same subject matter, they govern separate
proceedings that have distinct purposes and burdens
of proof. See O’Rourke v. Commissioner of Motor Vehi-
cles, 33 Conn. App. 501, 508, 636 A.2d 409, cert. denied,
229 Conn. 909, 642 A.2d 1205 (1994); State v. Barlow,
30 Conn. App. 36, 41, 618 A.2d 579 (1993). Accordingly,
we conclude that, in the context of an administrative
proceeding, a physical injury or alleged physical injury
is not necessary for the admission of blood test results
derived from a blood sample taken when an operator
of a motor vehicle, who was involved in an accident,
has otherwise been determined by a police officer to
require treatment or observation at a hospital.3
   In the present case, there is no dispute that the plain-
tiff was involved in an accident as a result of operating
his motor vehicle while intoxicated. The record further
reveals that the plaintiff began acting in an increasingly
belligerent manner after the police officers and para-
medics arrived to provide assistance. This included
physically assaulting an officer and two paramedics,
and causing damage to a police cruiser. Moreover, Offi-
cer Lair indicated in his police report that he was going
to transport the plaintiff to the Southington Police
Department for booking, but, because the plaintiff
‘‘appeared to be incapacitated with a blank look on his
face,’’ he was released from his handcuffs and put into
the rear of the ambulance that transported him to the
hospital. The plaintiff’s unseemly conduct continued
at the hospital, where he struck a male paramedic,
attempted to bite a nurse technician, and repeatedly
tried to bite off his handcuffs and bite into his IV line.
Hospital records also indicate that the plaintiff was
admitted due to ‘‘an altered mental status,’’ that hospital
staff continued to observe the plaintiff and update his
medical status, and that a vaccine was administered to
the plaintiff after his blood was drawn. In addition,
‘‘Officer Lair was informed by Dr. Richard Steinmark
that [the] plaintiff’s blood would be drawn by medical
staff in the course of their normal medical duties.’’ As
such, the record demonstrates that, following an acci-
dent, the plaintiff was determined by Officer Lair to
require either treatment or observation at the hospital
in lieu of suffering or allegedly suffering a physical
injury, pursuant to § 14-227b (j), and that the hospital
staff, recognizing the plaintiff’s erratic behavior, took
the plaintiff’s blood sample in order to diagnose or treat
him in connection with that behavior pursuant to § 14-
227a (k) (1).
   Accordingly, we conclude that the trial court properly
determined that the blood test derived from the plain-
tiff’s blood sample satisfied the conditions for admissi-
bility in the underlying administrative hearing before
the department.4
                            II
   The plaintiff next claims that permitting the introduc-
tion of blood test results absent satisfaction of the
admissibility conditions set forth in § 14-227a (k) is
unconstitutional. Specifically, the plaintiff urges this
court to consider what he characterizes as the ‘‘serious
constitutional implications’’ that may arise in cases
involving uninjured drivers sent by police officers to
hospitals for treatment or observation.
  We need not address this claim because it was not
raised by the plaintiff in the administrative hearing
below. See Adams v. Commissioner of Motor Vehicles,
182 Conn. App. 165, 176, 189 A.3d 629 (‘‘[a] plaintiff
cannot raise issues on appeal that he failed to present
to the hearing officer below’’), cert. denied, 330 Conn.
940, 195 A.3d 1134 (2018). Moreover, this unpreserved
claim does not warrant review under State v. Golding,
213 Conn. 233, 239–40, 567 A.2d 823 (1989), as modified
by In re Yasiel R., 317 Conn. 773, 781, 120 A.3d 1188
(2015), because the alleged constitutional implications
are purely speculative.5 The plaintiff does not identify
any particular constitutional violations that have arisen
in this case. In the absence of a specific claim of consti-
tutional deficiency, this claim is not reviewable under
Golding.
   The judgment is affirmed.
   In this opinion the other judges concurred.
   * The listing of judges reflects their seniority status on this court as of
the date of oral argument.
   1
     In this opinion, our references to § 14-227b are to the 2015 revision of
the statute, unless otherwise noted.
   2
     Pursuant to Practice Book § 61-12, the plaintiff filed a motion requesting
that the trial court impose a discretionary stay of the commissioner’s deci-
sion during the pendency of this appeal. The trial court denied the motion,
and the plaintiff sought review of that order. This court granted the plaintiff’s
subsequent motion for review of the stay order, but denied the relief
requested therein. The plaintiff also filed a motion, pursuant to Practice Book
§ 61-14, requesting that this court order that the commissioner’s decision
be stayed, which this court subsequently denied. In the absence of an appel-
late stay, the plaintiff’s forty-five day license suspension and six month
ignition device installation requirement have expired. This appeal is not
moot, however, because this court could afford the plaintiff practical relief
from the adverse collateral consequences that are attendant to his license
suspension. See Stash v. Commissioner of Motor Vehicles, 297 Conn. 204,
208 n.7, 999 A.2d 696 (2010) (noting that § 14-227b license suspensions
have collateral consequences due to the increasing penalties imposed upon
successive violations of that statute).
   3
     This conclusion does not affect the application of the admissibility condi-
tions set forth in § 14-227a (k) in determining whether to impose a license
suspension in an administrative hearing. In this regard, we disagree with
the trial court to the extent that its decision could be read as suggesting
that § 14-227a (k) is not applicable to administrative proceedings. Rather,
we recognize that § 14-227b (j) (5) necessitates that blood samples must be
obtained in accordance with the admissibility conditions set forth in § 14-
227a (k), and that blood test results may be admissible in administrative
proceedings if they are derived from a blood sample taken from an operator
of a motor vehicle who suffered or allegedly suffered a physical injury, or
in the absence of such an injury was deemed by a police officer to require
treatment or observation at a hospital.
   4
     In this appeal, the plaintiff’s only claim in regard to the interpretation
of §§ 14-227b (j) and 14-227a (k) is that the blood test was inadmissible in
the license suspension hearing because his blood sample was not obtained
for the diagnosis or treatment of an injury. Because the plaintiff does not
challenge the commissioner’s determination as to the remaining issues that
are considered in a hearing under § 14-227b (j) or the remaining conditions
for admissibility under § 14-227a (k), we need not address them. See, e.g.,
Morrissey-Manter v. Saint Francis Hospital & Medical Center, 166 Conn.
App. 510, 527, 142 A.3d 363 (claims not briefed or mentioned in any way
on appeal deemed to be abandoned), cert. denied, 323 Conn. 924, 149 A.3d
982 (2016); Deutsche Bank National Trust Co. v. Shivers, 136 Conn. App.
291, 292 n.2, 44 A.3d 879 (court may decline to review claims not briefed
on appeal and deemed abandoned) cert. denied, 307 Conn. 938, 56 A.3d
950 (2012).
   5
     Under Golding, a party ‘‘can prevail on a claim of constitutional error
not preserved at trial only if all of the following conditions are met: (1) the
record is adequate to review the alleged claim of error; (2) the claim is of
constitutional magnitude alleging the violation of a fundamental right; (3)
the alleged constitutional violation . . . exists and . . . deprived [the
respondent] of a fair trial; and (4) if subject to harmless error analysis, the
state has failed to demonstrate the harmlessness of the alleged constitutional
violation beyond a reasonable doubt.’’ (Emphasis in the original; footnote
omitted.) State v. Golding, supra, 213 Conn. 239–40, as modified by In re
Yasiel R., supra, 317 Conn. 781. ‘‘Because a [party] cannot prevail under
Golding unless he meets each of those four conditions, an appellate court
is free to reject a defendant’s unpreserved claim upon determining that any
one of those conditions has not been satisfied.’’ State v. Brunetti, 279 Conn.
39, 54, 901 A.2d 1 (2006), cert. denied, 549 U.S. 1212, 127 S. Ct. 1328, 167
L. Ed. 2d 85 (2007).